        Case 1:19-cr-00521-PKC Document 70 Filed 03/12/20 Page 1 of 4
                                        U.S. Department of Justice

                                              United States Attorney
                                              Southern District of New York
                                              The Silvio J. Mollo Building
                                              One Saint Andrew’s Plaza
                                              New York, New York 10007


                                              March 12, 2020

BY ECF

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

      Re:    United States v. Peter Bright,
             19 Cr. 521 (PKC)

Dear Judge Castel:

       The Government respectfully writes to respond to defendant Peter Bright’s
proposed modification to page 24 of the Court’s draft jury instructions dated March
10, 2020 (the “Instructions”). (Docket Entry 69 (the “Letter”) at 1).1 In particular,
Bright proposes adding a sentence to the Court’s explanation of the second element
of the charged crime, so that it would read as follows (Bright’s proposed addition in
boldfaced red italics):

      The second element that the government must prove beyond a reasona-
      ble doubt is that the defendant knowingly persuaded, induced, enticed,
      or coerced someone to engage in sexual activity, or that he attempted to
      do so. The government does not have to prove that the defendant com-
      municated directly with the person. Communication with a third party
      whose role was to persuade, induce, entice, or coerce the person is suffi-
      cient to establish this element.

      To act knowingly is to act voluntarily and purposely and not by mistake
      or accident. The terms persuade, induce, entice, or coerce are words of
      common usage and you should apply their common or everyday meaning
      to the evidence in this case. To be clear, merely asking someone to

1Bright also proposes removing the proposed hypothetical on page 26 of the Court’s
draft jury instructions. (Letter at 1–3). The Government agrees. (Docket Entry 68
at 2–3 & n.3).
        Case 1:19-cr-00521-PKC Document 70 Filed 03/12/20 Page 2 of 4
The Honorable P. Kevin Castel
March 12, 2020
Page 2 of 4

      engage in sexual activity, without more, is insufficient. There
      must be some effort on the part of the defendant to convince or
      influence the minor into sexual activity whether directly or
      through communication with a third party. Now, science has not
      yet devised a manner of looking into a person’s mind and knowing what
      that person is thinking. Rarely is direct proof of state of mind available,
      and direct proof is not required. However, you do have before you evi-
      dence of certain acts alleged to have taken place and certain physical
      evidence that can help you infer what was going on in someone’s mind.

      Any one of these items—persuade, induce, entice, or coerce—suffices for
      the purpose of the statute provided that all the other elements of the
      crime are also proven. The law does not require that any “sexual activ-
      ity” actually occur if a person knowingly persuades, induces, entices, or
      coerces a person to engage in any sexual activity. For example, one could
      knowingly entice a person to eat a piece of chocolate candy even though
      the person never eats the candy.

(Instructions at 24–25; Letter at 1).

       The Government respectfully objects to Bright’s proposed addition. The Court’s
proposed instruction: (1) tracks the language of the statute, see 18 U.S.C. § 2422(b)
(“knowingly persuades, induces, entices, or coerces any individual …”); (2) mirrors
the model jury instructions, see Sand, Modern Federal Criminal Jury Instruc-
tion 64-13 (“The words persuade (or induce or entice or coerce) should be given their
ordinary meanings.”); and (3) comports with common sense. The proposed addition
would only serve to confuse the jury without adding anything to the mix.

        The Second Circuit has explained, in the context of a vagueness and over-
breadth challenge to 18 U.S.C. § 2422(b), that “[t]he words ‘attempt,’ ‘persuade,’ ‘in-
duce,’ ‘entice,’ or ‘coerce,’ though not defined in the statute, are words of common us-
age that have plain and ordinary meanings.” United States v. Gagliardi, 506 F.3d
140, 147 (2d Cir. 2007). While the Second Circuit admitted that “there may be some
uncertainty as to the precise demarcation between ‘persuading,’ which is criminal-
ized, and ‘asking,’ which is not,” it ultimately concluded that “the statute’s terms are
sufficiently definite that ordinary people using common sense could grasp the nature
of the prohibited conduct.” Id.2 In construing similar language in 18 U.S.C. § 2251(a),


2 As the First Circuit succinctly explained, Section 2422(b) “criminalizes an inten-
tional attempt to achieve a mental state—a minor’s assent—regardless of the ac-
cused’s intentions vis-à-vis the actual consummation of sexual activities with the mi-
nor.” United States v. Dwinells, 508 F.3d 63, 71 (1st Cir. 2007).
         Case 1:19-cr-00521-PKC Document 70 Filed 03/12/20 Page 3 of 4
The Honorable P. Kevin Castel
March 12, 2020
Page 3 of 4

the Second Circuit noted that “persuade,” “induce,” and “entice” are all “words of cau-
sation; the statute punishes the cause when it brings about the effect.” United States
v. Broxmeyer, 616 F.3d 120, 125 (2d Cir. 2010); see also, e.g., United States v. Murrell,
368 F.3d 1283, 1287 (11th Cir. 2004) (defining “induce” in Section 2422(b) to mean
“[t]o stimulate the occurrence of; cause.” (quoting The American Heritage Dictionary
of the English Language 671 (William Morris ed., Houghton Mifflin Co. 1981)). In-
deed, “convincing” someone—to use the word Bright seeks to be inserted—is part and
parcel of “persuade”; as the Second Circuit set forth:

      “Persuade,” “induce,” and “entice” are in effect synonyms. See The Ran-
      dom House Dictionary of the English Language 1076 (unabridged ed.
      1971). The idea conveyed is of one person “lead[ing] or mov[ing]” another
      “by persuasion or influence, as to some action, state of mind, etc.” or “to
      bring about, produce, or cause.” Id. at 726 (defining “induce”); see also
      id. at 476 (defining “entice” as “to draw on by exciting hope or desire;
      allure”); id. at 1076 (defining “persuade” to mean “to prevail on (a per-
      son) to do something, as by advising, urging, etc.” or “to induce to believe;
      convince”).

Broxmeyer, 616 F.3d at 125. The concern here is fourfold. First, the proposed amend-
ment would confuse jurors to tell them—accurately—that “[t]he terms persuade, in-
duce, entice, or coerce are words of common usage and you should apply their common
or everyday meaning to the evidence in this case,”3 Instructions at 24, and the proceed
to define and clarify the terms that the Court just explained should be applied based
on their “common or everyday meaning.” Second, the proposed amendment would
further confuse jurors to discuss the concept of “persuade, induce, entice, or coerce,”
then throw in the concept of “convince or influence,” only to return to the original
concept of “persuade, induce, entice, or coerce” for the rest of the instructions. Third,
the proposed amendment does not add to the jurors’ understanding of the concept of
“persuade, induce, entice, or coerce,” which does not include mere “asking” in its four
corners, and which is “sufficiently definite that ordinary people using common sense
could grasp the nature of the prohibited conduct.” Gagliardi, 506 F.3d at 147. Fourth,
the proposed amendment reduces the power of the idea of “enticement” by emphasiz-




3The Court is correct. See Gagliardi, 506 F.3d at 147 (“The words ‘attempt,’ ‘per-
suade,’ ‘induce,’ ‘entice,’ or ‘coerce,’ though not defined in the statute, are words of
common usage that have plain and ordinary meanings.”).
        Case 1:19-cr-00521-PKC Document 70 Filed 03/12/20 Page 4 of 4
The Honorable P. Kevin Castel
March 12, 2020
Page 4 of 4

ing “convincing,” which implies overcoming some level of resistance. See, e.g., Mer-
riam-Webster Online (defining “convince” as: (1) “to bring (as by argument) to belief,
consent, or a course of action”; and (2) “to overcome by argument”).4

       Simply put, the Second Circuit has recognized that “[t]he words ‘attempt,’ ‘per-
suade,’ ‘induce,’ ‘entice,’ or ‘coerce,’ though not defined in the statute, are words of
common usage that have plain and ordinary meanings,” and that “the statute’s terms
are sufficiently definite that ordinary people using common sense could grasp the
nature of the prohibited conduct.” Gagliardi, 506 F.3d at 147. This Court has agreed,
proposing to tell the jury that the “terms persuade, induce, entice, or coerce are words
of common usage and you should apply their common or everyday meaning to the
evidence in this case,” Instructions at 24, to which instruction Bright has not ob-
jected. There is no reason to try to define for the jury words that the Second Circuit
and this Court have recognized the jury can understand on its own.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney for the
                                               Southern District of New York


                                        by:
                                               Alexander Li
                                               Michael D. Maimin
                                               Assistant United States Attorneys
                                               (212) 637-2265 / (914) 993-1952

cc:   Amy Gallicchio, Esq. (via electronic mail and ECF)
      Zawadi Baharanyi, Esq. (via electronic mail and ECF)




4 https://www.merriam-webster.com/dictionary/convince. Merriam-Webster Online
notes that the second definition is “obsolete.”
